United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-50356
                        Conference Calendar



STEPHEN E. NICHOLSON,

                                    Plaintiff-Appellant,

versus

MCLENNAN COUNTY COMMISSIONER’S COURT; LARRY LYNCH, Sheriff;
JOHNNY MYNAR; MEDICAL DEPARTMENT, McLennan County Sheriff’s
Department; ROD RYAN, DR.; UNNAMED NURSES; OFFICER WOODSON, also
known as FNU Woodson; SERGEANT WARD, also known as FNU Ward;
CORPORAL BLYTHE, also known as FNU Blythe; UNNAMED OFFICERS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:03-CV-120
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Stephen E. Nicholson, Texas prisoner # 1126089, seeks leave

to proceed in forma pauperis (IFP) in this appeal from the

district court’s dismissal of his 42 U.S.C. § 1983 action for

failure to state a claim on which relief could be granted.           The

district court denied Nicholson’s motion for leave to proceed IFP

on appeal and certified that the appeal was not taken in good


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50356
                                 -2-

faith.    Nicholson challenges the district court’s certification

decision pursuant to Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).    Nicholson has not addressed the merits of the district

court’s certification decision.    Accordingly, his request for IFP

status is DENIED, and his appeal is DISMISSED as frivolous.       See

Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     Nicholson is cautioned that the district court’s dismissal

of his complaint and this court’s dismissal of his appeal count

as two strikes under 28 U.S.C. § 1915(g).      See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     If Nicholson

accrues three strikes, he will not be able to proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.